UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark one) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2010 Commission File Number: 000-54020 PARAMETRIC SOUND CORPORATION (Exact name of registrant as specified in its charter) Nevada 27-2767540 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 1941 Ramrod Avenue, Suite #100 Henderson, Nevada 89014 (Address of principal executive offices) (Zip Code) (888) 477-2150 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-acceleratedfiler ¨ Smallerreportingcompany x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x The number of shares of Common Stock, $0.001 par value, outstanding on January 24, 2011 was 15,306,064. PARAMETRIC SOUND CORPORATION INDEX Page PART I. FINANCIAL INFORMATION Item1. Financial Statements: Condensed Balance Sheets as of December 31, 2010 (unaudited) and September30, 2010 3 Condensed Statements of Operations for the three months ended December 31, 2010 and 2009 (unaudited) 4 Condensed Statements of Cash Flows for the three months ended December 31, 2010 and 2009 (unaudited) 5 Notes to Interim Condensed Financial Statements (unaudited) 6 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item4. Controls and Procedures 18 PART II. OTHER INFORMATION 19 Item1. Legal Proceedings 19 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item3. Defaults Upon Senior Securities 19 Item4. (Removed and Reserved) 19 Item5. Other Information 19 Item6. Exhibits 19 SIGNATURES 20 2 PART I. FINANCIAL INFORMATION Item1 -Financial Statements Parametric Sound Corporation Condensed Balance Sheets December 31, (unaudited) September 30, ASSETS Current assets: Cash $ $ Inventories, net Prepaid expenses and other current assets Total current assets Equipment and tooling, net Patents and trademarks, net Total assets $ $ LIABILITIES AND STOCKHOLDERS' (DEFICIT) EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities Subordinated notes payable, net of discount of $207,818 and $263,272, respectively Total current liabilities Commitments and contingencies (Note 7) Stockholders' (deficit) equity: Preferred stock, $0.001 par value, authorized 1,000,000 shares, none issued and outstanding - - Common stock, $0.001 par value, authorized 50,000,000 shares, 15,306,064 shares issued and outstanding each period Additional paid-in capital Accumulated deficit ) ) Total stockholders' (deficit) equity ) Total liabilities and stockholders' (deficit) equity $ $ See accompanying notes to financial statements 3 Parametric Sound Corporation Condensed Statements of Operations Three Months Ended December 31, Revenues: Product sales $
